Action of slander in which the principal averment of the declaration is: “You (meaning the plaintiff) are certainly a damned fool. You (meaning the plaintiff) lied under oath in your case against me (meaning the defendant) in the lower court.” A general demurrer to the declaration was sustained and the case comes up on exceptions to that ruling.The exceptions must be overruled. The declaration is clearly defective for want of a sufficient averment of the particular court wherein, and of the specific proceeding in relation to which, the alleged false swearing occurred.In Small v. Clewley, 60 Maine, 262, which was' an action for slander based on an alleged accusation of false swearing, Walton, J., speaking for the court, said: “The averment must be specific, naming the particular court, or tribunal, or officer, or matter or thing in relation to which the alleged false swearing is said to have taken place, or it will not be sufficient.”